Citation Nr: 0935182	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to January 20, 2003, 
for the assignment of separate 20 percent evaluations for 
cold injury residuals of the right and left lower 
extremities.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from October 1953 to September 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2008, the Board issued a decision denying an 
effective date earlier than January 20, 2003 for the 
assignment of separate 20 percent evaluations for cold injury 
residuals of the right and left lower extremities.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2009, 
the Court granted the parties' Joint Motion to vacate and 
remand the Board's decision.  Pursuant to the actions 
requested in the Joint Motion, the issue was remanded to the 
Board for additional development and readjudication 
consistent with the directives contained therein.  


FINDINGS OF FACT

1.  Service connection for residuals of frozen feet was 
established by decision dated January 1956.  A noncompensable 
evaluation was assigned, effective September 1955.  

2.  The Veteran initiated a claim for an increased evaluation 
for frostbite of the lower extremities by submitting a 
written informal claim on February 10, 1978.  There is no 
evidence of an earlier pending formal or informal claim.  

3.  No evidence was submitted by the Veteran and no further 
action was taken on the claim by the RO.

4.  The Veteran initiated a second request for an increased 
evaluation for frostbite of the lower extremities on January 
20, 2004.

5.  Clinical findings on VA examination conducted on April 5, 
2004 showed a history of cold injury with residual 
dysesthesia and paresthesia of the feet.  

6.  The RO assigned separate 20 percent evaluations for each 
lower extremity, effective January 20, 2004.

7.  In January 2005, the RO assigned an earlier effective 
date for the 20 percent evaluations, to January 20, 2003 
based on changes in Diagnostic Code (DC) 7122 that included 
liberalized criteria for evaluation of cold injury residuals.  


CONCLUSION OF LAW

An effective date prior to January 20, 2003, for the award of 
20 percent evaluations for cold injury residuals of the right 
and left lower extremities is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.151, 3.155, 3.114, 3.400, 4.104 Diagnostic Code (DC) 
7122 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Earlier Effective Dates

Generally, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(Sep. 23, 1998).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

Where compensation is increased pursuant to a liberalizing 
law or a liberalizing VA issue, the effective date of the 
increased shall be fixed in accordance with facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a).

If a claim is reviewed at the claimant's request or on VA's 
initiative within one year of the effective date of the law 
or administrative issue, benefits may be awarded from that 
effective date.  38 C.F.R. § 3.114(a)(1).  If a claim is 
reviewed at the claimant's request more than one year after 
the effective date of the law or administrative issue, 
benefits may be awarded for a period of one year prior to the 
date of receipt of that request.  38 C.F.R. § 3.114(a)(3).  
In order to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits 
existed at the time of the effective date of the law or 
administrative issue and continuously thereafter.  38 C.F.R. 
§ 3.114(a).




Factual Background and Analysis

A January 1956 rating decision granted service connection for 
residuals of frozen feet and assigned a single noncompensable 
evaluation.  An effective date of September 3, 1955 was 
assigned.  The RO notified the Veteran of this determination 
by letter sent to his address of record.  He did not initiate 
an appeal of that decision.  Therefore, the January 1956 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2008).

In February 1978, the RO received a request from the Veteran 
for reevaluation of his service-connected frostbite 
residuals.  No evidence was submitted by the Veteran and no 
further action was taken on the claim by the RO.

On January 20, 2004, the RO received another request from the 
Veteran for increased ratings for frostbite both lower 
extremities.  Clinical findings consistent with the criteria 
under DC 7122 for compensable evaluations were shown on VA 
examination in April 2004.  In April 2004, the RO assigned 
separate 20 percent evaluations for each lower extremity, 
effective January 20, 2004.

Thereafter, the Veteran sought an earlier effective date for 
the 20 percent ratings assigned for his cold injury 
residuals.  In essence, he asserted that he should be granted 
an effective date of 1955, as this is the date of his 
separation from service or from 1968 when his service-
connected disability increased significantly.  

In January 2005, the RO noted that the provisions of the 
rating criteria governing the evaluation of service-connected 
cold injury residuals were changed.  The amended regulations 
provided compensable ratings based on various symptomatology 
including pain, numbness, cold sensitivity, arthralgia, 
locally impaired sensation, and hyperhidrosis.  38 C.F.R. 
§ 4.104, DC 7122.  That regulation became effective August 
13, 1998.  

The RO also noted that 38 C.F.R. § 3.114(a), allowed for a 
one year effective date prior to the date of the receipt of 
the claim when the veteran has requested a review of his 
claim more than one year after the date of the liberalizing 
regulation.  The RO then determined that an effective date of 
one year prior to the January 20, 2004 claim was warranted, 
or January 20, 2003.  

Review of the claims folder shows at least one submission 
from the Veteran dated prior to January 20, 2004.  As noted 
previously, the Veteran submitted a request for reevaluation 
of his service-connected frostbite residuals on February 10, 
1978.  Because no further action was taken on this claim by 
the RO, the Board concludes that the Veteran's claim has 
remained open and pending since that time.  

Having determined that February 10, 1978 is the date of 
receipt of a claim for purposes of assigning an effective 
date, the Board is obliged to review all the evidence of 
record from the preceding year to determine whether during 
the year prior to February 1978, it is factually 
ascertainable that entitlement to separate 20 percent 
disability ratings had occurred.  In other words, the Board 
must first review the evidence of record to determine whether 
an ascertainable increase in disability occurred during the 
period from February 10, 1977 to February 10, 1978.

Turning to the relevant timeframe, the Board notes there are 
no medical records dated between February 1977 and February 
1978.  Thus, there are no clinical findings demonstrating an 
increased severity of symptoms, especially of such severity 
to implicate a compensable disability level.  See Hazan, 10 
Vet. App. at 519.  

Likewise, the medical treatment evidence between February 
1978, the date of the claim, and the current effective date 
of January 20, 2003, is of limited use in evaluating the 
severity of the cold injury residuals.  Hospital and clinical 
records prior to January 20, 2003 are of limited use in 
evaluating the severity of the cold injury residuals.  None 
of the evidence is relevant to the appropriate rating to be 
assigned to cold injury residuals because it does not contain 
any opinion or findings as to the severity of the Veteran's 
disability.  Given the general lack of significant clinical 
findings, the severity required for compensable evaluations 
under DC 7122 was not present prior to January 20, 2003.  See 
38 C.F.R. § 4.104.

The Board acknowledges the Veteran's assertions, which 
maintain that an effective date prior to 2003 is warranted.  
Nonetheless, even though the RO received the Veteran's 
request for an increased rating in 1978, the first evidence 
supporting the assignment of 20 percent ratings is dated 
subsequent to the Veteran's February 1978 request for an 
increase.  The most pertinent evidence concerning the 
severity of the cold injury residuals consists the April 5, 
2004 VA examination report.  This report indicates that the 
Veteran's cold injury residuals were objectively manifested 
by dyesesthesia and paresthesia of the feet and on that basis 
the RO awarded 20 percent ratings for each lower extremity 
under DC 7122.  But for the provisions of 3.114 and given the 
paucity of clinical findings of record, April 2004 is the 
earliest date that it was factually ascertainable that an 
increase in disability occurred to warrant the current 
evaluations.  See generally, 38 C.F.R. § 3.400(o).  However, 
in this case the provisions of 3.114 were applied on the 
Veteran's behalf.

Accordingly, entitlement to an effective date earlier than 
January 20, 2003, for the assignment of separate 20 percent 
ratings for the Veteran's cold injury residuals of the right 
and left lower extremities is not warranted.  The pertinent 
legal authority governing effective dates is clear and 
specific, and the Board is bound by it.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Board initially notes that the United States Court of 
Appeals for Veterans Claims has held that an appellant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide his or her with VCAA notice 
of the laws and regulations governing effective dates, if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).

Nevertheless, in a letter dated in December 2004, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  A March 2006 letter also informed 
him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examinations where necessary.  All obtainable 
evidence identified by the Veteran relative to the claim has 
been obtained and associated with the claims file, and 
neither he nor his representative have identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

ORDER

Entitlement to an effective date prior to January 20, 2003, 
for the assignment of separate 20 percent evaluations for 
cold injury residuals of the right and left foot is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


